PELHAM, P. J-.
The transcript in this case shows that the trial court, in drawing the jurors to- constitute the venire to try the defendant for a capital felony, proceeded to draw the special jurors before there had been a return made of the venire of regular jurors drawn for the week the case was set for trial. Until there had been a return to the regular venire it was not possible to know how many jurors on the regular venire would be summoned, and consequently no basis upon which the court could judicially determine and fix the number of jurors to constitute the venire to try the defendant as required by law. — Acts Sp. Sess. 1909, p. 317, § 32.
We passed upon the identical question here presented in Linggold v. State, 10 Ala. App. 57, 65 South. 304, and, as the question is properly presented for review in the present case, a reversal on the authority of the Ling-gold Case is ordered.
We find no other reversible error shown by the record.
Reversed and remanded.